                                      Case 20-17250              Doc 1        Filed 08/03/20           Page 1 of 46

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Matchbox Food Group, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  Thompson Hospitality
                                  Attn: Christopher Hand
                                  1741 Business Center Dr., Ste. 200
                                  Reston, VA 20190-1000
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfax                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                        Case 20-17250                Doc 1         Filed 08/03/20               Page 2 of 46
Debtor    Matchbox Food Group, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Matchbox Rockville, LLC                                         Relationship            Affiliate
                                                  District   District of Maryland          When       8/03/20                Case number, if known   20-17247


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                     Case 20-17250                 Doc 1        Filed 08/03/20            Page 3 of 46
Debtor   Matchbox Food Group, LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                     Case 20-17250                Doc 1        Filed 08/03/20             Page 4 of 46
Debtor    Matchbox Food Group, LLC                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 3, 2020
                                                  MM / DD / YYYY


                             X   /s/ Edwin A. Sheridan IV                                                 Edwin A. Sheridan IV
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Janet M. Nesse, Esq,.                                                 Date August 3, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Janet M. Nesse, Esq,.
                                 Printed name

                                 McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                 Firm name

                                 6411 Ivy Lane, Ste. 200
                                 Greenbelt, MD 20770
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (301) 441-2420                Email address      jnesse@mhlawyers.com

                                 07804 MD
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                               Case 20-17250                 Doc 1       Filed 08/03/20                Page 5 of 46


 Fill in this information to identify the case:
 Debtor name Matchbox Food Group, LLC
 United States Bankruptcy Court for the: DISTRICT OF MARYLAND                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Egg Cream, LLC                                                                                                $10,470,548.00                          $0.00        $10,470,548.00
 7830 Old
 Georgetown Rd.
 Bethesda, MD 20814
 EagleBank                                                       Long term loan                                  $9,819,258.71                         $0.00          $9,819,258.71
 Attn: Scott S.
 Kinlaw
 7815 Woodmont
 Ave.
 Bethesda, MD 20814
 Thompson                                                                                                        $6,300,000.00                         $0.00          $6,300,000.00
 Hospitality
 Attn: Ali Azima
 1741 Business
 Center Dr., Ste. 200
 Reston, VA 20190
 Eaglebank                                                       PPP SBA loan                                    $5,566,272.50                         $0.00          $5,566,272.50
 Attn: Scott S.
 Kinlaw
 7815 Woodmont
 Ave.
 Bethesda, MD 20814
 Potomac Investment                                              PIT Group                                       $3,775,000.00                         $0.00          $3,775,000.00
 Trust
 Ron Paul
 7830 Old
 Georgetown Rd.
 Bethesda, MD 20814
 Thompson                                                                                                        $2,489,341.00                         $0.00          $2,489,341.00
 Hospitality
 Attn: Ali Azima
 1741 Business
 Center Dr., Ste. 200
 Reston, VA 20190




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                               Case 20-17250               Doc 1         Filed 08/03/20                Page 6 of 46


 Debtor    Matchbox Food Group, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 EagleBank                                                       Short term loan                                 $1,450,807.00                         $0.00          $1,450,807.00
 Attn: Scott S.
 Kinlaw
 7815 Woodmont
 Ave.
 Bethesda, MD 20814
 Ashtray, LLC                                                                                                    $1,400,000.00                         $0.00          $1,400,000.00
 10110 Molecular Dr.,
 Ste. 300
 Rockville, MD 20850
 Tuna, LLC                                                                                                       $1,085,000.00                         $0.00          $1,085,000.00
 80100 Cessna Dr.
 Gaithersburg, MD
 20879
 Michelle S. Lee                                                 Daniel Neal Group                               $1,000,000.00                         $0.00          $1,000,000.00
 915 Georgetown
 Ridge Ct.
 Mc Lean, VA 22102
 AIM Restaurant                                                  PIT Group                                          $750,000.00                        $0.00            $750,000.00
 Holding, LLC
 Ronald Abramson
 1700 K St. NW, Ste.
 300
 Washington, DC
 20006-3807
 Frank Stopak                                                    PIT Group                                          $500,000.00                        $0.00            $500,000.00
 12290 Wilkins Ave.
 Rockville, MD 20852
 Leonard A.                                                      PIT Group                                          $500,000.00                        $0.00            $500,000.00
 Greenberg
 Linda K. Greenberg
 4901 Fairmont Ave.,
 Ste. 200
 Bethesda, MD 20814
 Steven M. Glazer                                                PIT Group                                          $500,000.00                        $0.00            $500,000.00
 Family Irrevocable
 Trus
 Steve Glazer
 5301 Wisconsin
 Ave., NW
 Suite 740
 Washington, DC
 20015
 Daniel Neal                                                     Daniel Neal Group                                  $476,000.00                        $0.00            $476,000.00
 Heller Shapiro
 8808 Clifford Ave.
 Chevy Chase, MD
 20815
 Chesapeake - MBRK                                                                                                  $401,024.71                        $0.00            $401,024.71
 - SBA loan




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                               Case 20-17250               Doc 1         Filed 08/03/20                Page 7 of 46


 Debtor    Matchbox Food Group, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Marshall Cannon                                                 PIT Group                                          $300,000.00                        $0.00            $300,000.00
 12290 Wilkins Ave.
 Rockville, MD 20852
 Gary Siegel                                                     PIT Group                                          $250,000.00                        $0.00            $250,000.00
 10528 Democracy
 Blvd.
 Potomac, MD 20854
 Sheldon Shapiro                                                 PIT Group                                          $250,000.00                        $0.00            $250,000.00
 2001 N. Ocean Blvd.,
 S-1606
 Fort Lauderdale, FL
 33305
 Dana Creative                                                   PIT Group                                          $250,000.00                        $0.00            $250,000.00
 Concepts, Corp.
 MItchell Herman
 1536 Live Oak Dr.
 Silver Spring, MD
 20910




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-17250                 Doc 1    Filed 08/03/20     Page 8 of 46

                                                               United States Bankruptcy Court
                                                                         District of Maryland
 In re      Matchbox Food Group, LLC                                                                       Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 5 Hole, LLC
 One Preserve Parkway
 Suite 120
 Rockville, MD 20852

 AIM Restaurant Holdings, LLC
 2000 Tower Oaks Blvd
 9th Floor
 Rockville, MD 20852

 Alan Levy
 Betty Levy
 11403 Hounds Way
 Rockville, MD 20852

 Alan M. Levine
 7301 Bannockburn Ridge Court
 Bethesda, MD 20817

 Alan Meltzer 2012 GRAT
 6500 Rock Spring Drive
 Suite 500
 Bethesda, MD 20817

 Alan Tilles
 10600 Beechknoll Lane
 Potomac, MD 20854

 Alexander Chudnovsky
 Audrey Fernandes
 12261 Running Fence Lane
 Clarksville, MD 21029

 Alexander Tuneski
 1319 North Barton Street
 Arlington, VA 22201

 Alison Adler
 3001 Veazey Terrace, NW, #432
 Washington, DC 20008

 Amish Sura
 909 Hillstead Dr.
 Lutherville Timonium, MD 21093




Sheet 1 of 23 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                          Case 20-17250                 Doc 1    Filed 08/03/20      Page 9 of 46


 In re:    Matchbox Food Group, LLC                                                              Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Amy Dickstein
 8934 Abbey Terrace
 Potomac, MD 20854

 Andrew Freedman
 Joan Presbitero
 3302 Fleet St.
 Baltimore, MD 21224

 Angelo Falcone
 Amy Falcone
 2606 Tridelphia Lake Road
 Brookeville, MD 20833

 Annu Sangal
 Sanjay Sangal
 3455 Stonebrooke Lane
 Maumee, OH 43537

 Arvind Desai
 803 Quartz Flake Court
 Odenton, MD 21113

 Ashish Chawla
 Nirali Chawla
 11631 Hunting Crest Lane
 Vienna, VA 22182

 Ashtray Partners, LLC
 4461 East West Highway
 Bethesda, MD 20814

 BDW Investments, LLC                                                               10.47737 %
 c/o Pathstone Family
 P.O. Box 52047
 Atlanta, GA 30355

 Bedrock Investments,LLC
 434 West Webster Avenue
 Chicago, IL 60614

 Benjamin Lifsey
 Susan Lifsey
 10101 Counselman Road
 Potomac, MD 20854




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 10 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Benu Goel
 Alok Goel
 1 Cain Dr.
 Hillsborough, NJ 08844

 Bernhard Treidl
 1 Research Court
 Suite 450
 Rockville, MD 20850

 BKV, LLC
 One Preserve Parkway
 Suite 120
 Rockville, MD 20852

 Blue Rocket Investments, LLC
 1901 Pennsylvania Avenue
 10th Floor
 Washington, DC 20006

 Brian Bates
 1040 Towlston Road
 Mc Lean, VA 22102

 Byron Dorgan
 1702 Esquire Lane
 Mc Lean, VA 22101

 Caeli Andrews
 1025 1st Street, SE #813
 Washington, DC 20003

 Capital E Holdings, LP                                                             10.19105%
 750 9th Street, NW, #550
 Washington, DC 20001

 Carrie Feord
 18416 Billek Court
 Herndon, VA 20170

 Casey Patten
 215 I Street, NE #404
 Washington, DC 20002

 Casey Tatom
 Denise Tatom
 1218 100th Ct., SE
 Everett, WA 98208


List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 11 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Catherine Haggett
 4552 28th Road S,
 Unit D
 Arlington, VA 22206

 CDC Holdings, LLC
 2710 Prosperity Avenue
 Suite 120
 Fairfax, VA 22031

 Chad Murray
 106 Atlanta Circle
 Madison, AL 35758

 Chandan Dada
 7205 Wolverton Ct
 Clarksville, MD 21029

 Chris Gartland
 14517 Faraday Drive
 Rockville, MD 20853

 Christian Genetski
 121 4th Street, NE
 Washington, DC 20002

 Christopher Curry
 138 West 10th Avenue
 Huntington, WV 25701

 Clyde W Northrop Trust
 15508 Avery Road
 Rockville, MD 20855

 Dana Creative Concepts Corporation
 1536 Live Oak Drive
 Silver Spring, MD 20910

 Dana Warrington
 Leslie Warrington
 115 Commonwealth Avenue
 Alexandria, VA 22314

 Daniel Williams
 Jodie Williams
 3456 Corte Panorama
 Carlsbad, CA 92009



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 12 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Dave Normandin
 62 Moore Street
 Chelmsford, MA 01824

 David Freishtat
 12837 Lamp Post Lane
 Potomac, MD 20854

 David Hollander
 Maya Ajmere
 326 9th Street, SE
 Washington, DC 20003

 David Mazza
 1116 H Street, NE
 Washington, DC 20002

 David Orear
 751 Binnacle Point Drive
 Longboat Key, FL 34228

 David Pordy
 2508 Oakensheild Drive
 Potomac, MD 20854

 David Shove-Brown
 Maureen Shove- Brown
 156 11th Street, NE
 Washington, DC 20002

 Dax Alvarez
 2124 Butler Avenue
 Los Angeles, CA 90025

 Dean Fiergang
 5 Deer Creek Ct
 Reisterstown, MD 21136

 Deborah Berman
 Richard Kopp
 2110 Hill Street
 Ann Arbor, MI 48104

 DNG Holdings LLC
 11011 Blevins Dr.
 Clarksville, MD 21029




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 13 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Don Rogers
 9105 Redwood Avenue
 Bethesda, MD 20817

 Donna Shore
 Kevin Born
 7713 Sullivan Circle
 Alexandria, VA 22315

 Dorothy Grantham
 17304 Moss Side Lane
 Olney, MD 20832

 Dr. Jay Lustbader
 Susan Lustbader
 10687 Quarterstaff Road
 Columbia, MD 21044

 Dr. Paul Shin
 1147 20th Street, NW
 Suite 400
 Washington, DC 20036

 Dudley Family Investments, LLC
 11619 Chartwell Court
 Houston, TX 77024

 Edward Patchett
 Donna Patchett
 1118 Northwind Drive
 Reston, VA 20194

 Eldad Moraru
 6127 Utah Avenue NW
 Washington, DC 20015

 Elliott V Staren
 2201 Wisconsin Avenue, NW
 Washington, DC 20007

 EMN Investments, LLC
 8720 Harness Trail
 Potomac, MD 20854

 Fanaroff and Steppa, LLC
 16021 Industrial Drive
 Suite 8
 Gaithersburg, MD 20877


List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 14 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Forum Hill Partners, LLC
 10110 Molecular Drive
 Suite 300
 Rockville, MD 20850

 FOTW, LLC
 1700 13th Street, NW
 Apt 1
 Washington, DC 20009

 Frank Fumich
 Chelsea Fumich
 6011 4th Street N, #A
 Arlington, VA 22203

 Frank Stopak
 12290 Wilkins Ave.
 Rockville, MD 20852

 Frederick Milanowski
 138 Kendrick Pines Blvd
 Spring, TX 77389

 Gabrielle Kohlmeier
 1319 Constitution Ave NE
 Apt 1
 Washington, DC 20002

 Gary Siegel
 10528 Democracy Blvd.
 Potomac, MD 20854

 George Galloway
 1750 Old Meadow Road
 Suite 250
 Mc Lean, VA 22102

 Gerald Smilen, Jr.
 8224 South Coral Circle
 North Lauderdale, FL 33068

 Glen Heitmann
 12290 Wilkins Avenue
 Rockville, MD 20852

 Gregory Barber
 1025 1st Street, SE #416
 Washington, DC 20003


List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 15 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Hammerstone Capital I, LLC
 1607 South Lake Shore Drive
 Sarasota, FL 34231

 Harvey I Metro                                                                     4.64513%
 1412 Lake Norwood Way
 Sandy Spring, MD 20860

 Harvey Katzen
 12500 Park Potomac Avenue, #807
 Potomac, MD 20854

 HayRyMorBry,LLC
 6526 Elgin Lane
 Bethesda, MD 20817-4000

 Hirsch Family Revocable Trust DTD
 c/o Donald Hirsh
 2209 Wakerobin Lane
 Reston, VA 20191

 Horace Jen
 1042 Delf Drive
 Mc Lean, VA 22101

 Howard N Bierman Revocable LivingTrust
 702 North Irving Street
 Arlington, VA 22201

 Howard Rubin
 5703 Kirkwood Drive
 Bethesda, MD 20816

 Jacqui Key
 520 West Huron Street, #617
 Chicago, IL 60654

 Jake Geesing
 6003 Executive Blvd, #101
 Rockville, MD 20852

 James D Waller LivingTrust UAD 03-29-20
 8701 Plymouth Road
 Alexandria, VA 22308

 Jason Beckerman
 1067 Princeton Street
 Santa Monica, CA 90403


List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 16 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Jason Schneider
 3216 Navy Drive
 Herndon, VA 20171

 Jaspal Ahluwalia
 2644 Winter Morning Way
 Olney, MD 20832

 Jay Eisenberg
 6 China Rose Court
 Rockville, MD 20850

 Jay Lustbader
 Susan Lustbader
 10687 Quarterstaff Rd.
 Columbia, MD 21044

 Jay Wechsler
 509 Oak Knoll Terrace
 Rockville, MD 20850

 JBW Holdings, LLC
 4112 Jenifer Street, NW
 Washington, DC 20015

 JD Murphy
 7735 Old Georgetown Road
 Bethesda, MD 20814

 Jeff Fischer
 6370 31st Place, NW
 Washington, DC 20015

 Jeffrey Kilduff
 8892 Olson Court
 Mc Lean, VA 22102

 Jeffrey Sabloff
 3045 Normanstone Terrace
 Washington, DC 20008

 Jeffrey Weikel
 Jessica Weikel
 1500 Locus Street, #4208
 Philadelphia, PA 19102




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 17 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Jennifer Casper
 5501 Joplin Street
 Springfield, VA 22151

 Jessica Bartlett
 1634 Stonington Drive
 Hudson, OH 44236

 Jessica L. Davidson
 3721 Charles Stewart Dr.
 Fairfax, VA 22033

 Jill E Coleman Revocable LivingTrust
 702 North Irving Street
 Arlington, VA 22201

 Jitu Modi
 Reshma Modi
 8636 Vintage Earth Path
 Laurel, MD 20723

 Joe Furgal
 3125 8th Street North
 Arlington, VA 22201

 Joe Robinson
 Ruth Robinson
 858 Nicholas Run Drive
 Great Falls, VA 22066

 Joel Cohen
 5122 Wilson Lane
 Bethesda, MD 20814

 John DePaola
 2511 Coxshire Lane
 Davidsonville, MD 21035

 John DePaola, Jr.
 2511 Coxshire Lane
 Davidsonville, VA 20135

 John Staren
 Christine Staren
 1392 South Precinct Street
 East Taunton, MA 02718




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 18 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 John Staren
 1392 South Precinct Street
 East Taunton, MA 02718

 John W Murray
 Cory Churches
 1024 G Street NE
 Washington, DC 20002

 Joshua Berman
 Amy Berman
 7111 45th Street
 Chevy Chase, MD 20815

 Joshua Berman
 7111 45th Street
 Chevy Chase, MD 20815

 Kapil Gopal
 Kajal Gopal
 2602 Lasswade Lane
 Oakton, VA 22124

 Katie Depaola
 2511 Coxshire Lane
 Davidsonville, MD 21035

 Kay B. Weaver Revocable Trust
 11990 Market Street, #1311
 Reston, VA 20190

 Kelly Follain
 16780 Old Waterford Road
 Paeonian Springs, VA 20129

 Kenneth Mallick
 26451 Mullinix Mill Road
 Mount Airy, MD 21771

 Kenneth Malm
 8603 Country Club Drive
 Bethesda, MD 20817

 Kevin Walton
 8606 Melwood Road
 Bethesda, MD 20817




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 19 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 KLD-HMG, Ltd.
 10110 Molecular Drive
 Suite 300
 Rockville, MD 20850

 Ladd M Nolin Declaration Of Trust
 613 Pacific Place
 Anchorage, AK 99501

 Lamgar, LLC
 P.O. Box 115
 Davis, WV 26260

 Laurence Bensignor
 Fern Bensignor
 8900 Falls Chapel Way
 Potomac, MD 20854

 Lawrence Shulman
 11211 Potomac Crest Drive
 Potomac, MD 20854

 Len Ostroff
 5899 Indian Summer Dr
 Clarksville, MD 21029

 Len Wolfson
 2125 14th Street NW, #802
 Washington, DC 20009

 Leonard A Greenberg
 Linda K.Greenberg
 Multi Generation Trust
 4901 Fairmont Avenue, Suite 200
 Bethesda, MD 20814

 Leonard Thomas
 208 East Jefferson Street
 Falls Church, VA 22046

 Liberty Investment
 4834 Seven Trails Circle
 Aberdeen, MD 21001

 Lionel Pashkoff
 11308 Hidden Hollow Ct.
 Potomac, MD 20854



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 20 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 LMP 2005 Trust
 3303 Water Street, NW
 Unit 4a
 Washington, DC 20007

 Louanne Roark
 555 South Washington Street
 Unit 102
 Alexandria, VA 22314

 Maeghan Kim
 283 River Bend Way
 Grayson, KY 41143

 Mal Revocable Trust
 7118 Montrose Road
 Suite 420
 Potomac, MD 20854

 Manish Gopal
 89 Tennyson Dr.
 Plainsboro, NJ 08536

 Marc Zwillingerkirsten Chadwick T/E
 5506 Cornish Road
 Bethesda, MD 20814

 Mark Bond
 Amy Bond
 16 Huntersworth Court
 Owings Mills, MD 21117

 Mark Rabin
 Barbara Rabin
 4416 East West Highway
 4th Floor
 Bethesda, MD 20814

 Mark Rubin
 117 Driscoll Way
 Gaithersburg, MD 20878

 Mark Stevenson
 3 East Rosemont Avenue
 Alexandria, VA 22301

 Marla Levine Revocable Trust
 7301 Bannockburn Ridge Court
 Bethesda, MD 20817

List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 21 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Marshall Cannon
 12290 Wilkins Avenue
 Rockville, MD 20852

 Mary C Northrop Trust
 15508 Avery Road
 Rockville, MD 20855

 Mary Gloudemans
 5293 North Sunset Shadows Place
 Tucson, AZ 85750

 Matt Cohen
 120 Melody Lane SW
 Vienna, VA 22180

 Matthew Lambert
 265 Blackwater Avenue
 Davis, WV 26260

 MB Investments, LLC
 12154 Darnestown Road
 Suite 621
 Gaithersburg, MD 20878

 Mehta Ventures Corporation
 4 Stillforest Street
 Houston, TX 77024

 MF Squared, LLC
 18 Halston Street
 Baltimore, MD 21209

 MFG Opportunities, LLC
 12990 Wilkins Avenue
 Rockville, MD 20852

 Michael Sambat
 Sabina Sambat
 12325 Fox Meadow Lane
 West Friendship, MD 21794

 Michael Gillman
 Mindy Gillman
 3705 Mystic Court
 Olney, MD 20832




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 22 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Michael Kim
 1651 Burgundy Road
 Encinitas, CA 92024

 Michael Sambat
 Sabina Sambat
 12325 Fox Meadow Lane
 West Friendship, MD 21794

 Mike Blank Trust
 2800 East Sunrise Blvd
 #15F
 Fort Lauderdale, FL 33304

 Moiz Doriwala
 2088 Grace Manor Court
 Mc Lean, VA 22101

 Monroe Living Trust DTD 6/10/2014
 411 Walnut Street
 #1500
 Green Cove Springs, FL 32043

 Mukund Desai
 150 Executive Center Dr., #223
 Greenville, SC 29615

 Nabiha Chowdhury
 20665 Manhattan Place
 #103
 Vienna, VA 22180

 Nancy Sommer
 3354 Megans Way
 Olney, MD 20832

 Nathan Rickman
 3438 Preservation Drive
 Fairfax, VA 22031

 Neal Schmitt
 10312 Marchmont Court
 Tampa, FL 33626

 Neetish Patel
 8 Thornton Avenue
 Greenville, SC 29609



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 23 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Neil Glick
 William Campbell
 1515 Massachusetts Avenue, SE
 Washington, DC 20003

 Niraj Jani
 Sajal Jani
 12245 Watkins Bridge Lane
 Clarksville, MD 21029

 On Fire, LLC                                                                       8.31032%
 23 Corporate Plaza
 Suite 150
 Newport Beach, CA 92660

 Pankaj Asarpota Living Trust
 P.O. Box 7175
 Monroe Township, NJ 08831

 Paras Patel
 11204 Terrace Lane
 Fulton, MD 20759

 Pattie T Davidson Revocable Trust
 8821 Sultana Drive
 Anchorage, AK 99516

 Paul Mueher
 June Muehr
 3400 Creekview Drive
 Bonita Springs, FL 34134

 Pester Enterprise, LLC
 7400 Nevis Road
 Bethesda, MD 20817

 Peter D'Amelio                                                                     2.785%
 18416 Billek Court
 Poolesville, MD 20837

 Peter Holzgang
 12101 Darnley Road
 Woodbridge, VA 22192

 Philip Guire
 Sarah Wilson
 121 12th Street, NW
 Washington, DC 20002


List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 24 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Potomac Investment Trust
 c/o RDP Management
 4416 East West Highway
 Bethesda, MD 20814

 Qualcongroup, Inc.
 1600 Gulf Blvd
 Unit 716
 Clearwater Beach, FL 33767

 Rahul Shah
 12001 Great Elm Drive
 Potomac, MD 20854

 Raj Hari
 11842 Aurelio Lane
 Orlando, FL 32827

 Randy Hernandez
 2119 Power Street
 Hermosa Beach, CA 90254

 Ravi Dahiya
 7105 Deer Crossing Court
 Bethesda, MD 20817

 Ravi Goel
 25 Parnell Drive
 Cherry Hill, NJ 08003

 Raymond Williams
 Sara Williams
 1700 13th Street, NW
 Apt 1
 Washington, DC 20009

 Ric Apatoff
 5932 Gentle Call
 Clarksville, MD 21029

 Rich Berman
 5420 Galena Place, NW
 Washington, DC 20016

 Richa Gopal
 17 Harvest Dr.
 Plainsboro, NJ 08536



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 25 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Richard Kim
 9200 Shari Drive
 Fairfax, VA 22032

 Richard Turtil
 12412 Port Haven Drive
 Germantown, MD 20874

 Rick Ferrante
 3928 Park Place
 Huntingtown, MD 20639

 Rina Desai
 10101 Grosvenor Place, #406
 Rockville, MD 20852

 Robert Baldwin
 2125 14th Street, NW
 #915
 Washington, DC 20009

 Robert Hoopes
 Hilary Hoopes
 5609 Roosevelt Street
 Bethesda, MD 20817

 Robert L Long Trust
 12004 Pleasant Prospect Road
 Mitchellville, MD 20721

 Robert Pincus
 Roxanne E. Little
 3303 Water Street, NW, Unit 4a
 Washington, DC 20008

 Robin Hettleman
 6909 Hillmead Road
 Bethesda, MD 20817

 Roma Desai
 Paras Desai
 5123 Rowley Falls Lane
 Sugar Land, TX 77479

 Ronald Paul
 4416 East West Highway
 Bethesda, MD 20814



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 26 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Rose Bowl Investors, LLC
 555 South Washington Street
 Unit 103
 Alexandria, VA 22314

 Ross Vann
 5153 Sherier Place, NW
 Washington, DC 20007

 Rudra Rai
 11715 Pindell Chase Dr.
 Fulton, MD 20759

 Sabrina Rufty
 Josef Mark Lawyer
 6510 Old Stage Road
 Rockville, MD 20852

 Samuel Freeman
 250 Meridian Avenue
 Apt 3
 Miami Beach, FL 33139

 Sanjay D Goel Revocable Living Trusu/a
 5824 Wild Orange Gate
 Clarksville, MD 21029

 Sanjay Goel Revocable Living Trust
 11819 Shepards Xing
 Clarksville, MD 21029

 Sanjay Jagannath
 206 Wedge Porr Court
 Apex, NC 27539

 Sanjay Modi
 8636 Vintage Earth Path
 Laurel, MD 20723

 Sanjay Sangal
 Annu Sangal
 3455 Stonebrooke Lane
 Maumee, OH 43537

 Sarabjit Bhatia
 9923 Potomac Manors Dr.
 Potomac, MD 20854



List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 27 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Scott Levine
 814 North Harrison Street
 Arlington, VA 22205

 Scott Whittaker
 5330 27th Street N
 Arlington, VA 22207

 Shane Kosinski
 107 West Luray Avenue
 Alexandria, VA 22301

 Sheldon Shapiro,
 c/o Gerald Shapiro
 14620 Rothgeb Dr.
 Rockville, MD 20850

 Sheldon Stewart
 3010 Westhurst Ct.
 Oakton, VA 22124

 SLS Real Estate Associates
 1742 N St., NW
 Washington, DC 20036

 SPP Consulting LLC
 12313 Daniel Circle Land
 Clarksville, MD 21029

 Stephen Dvoranchik
 6159 Inverness Terrace
 Fairview, PA 16415

 Stephen Ellick
 Deborah Ellick
 7405 Glenbrook Road
 Bethesda, MD 20814

 Stephen Lord
 2302 North Grennbier Court
 Arlington, VA 22207

 Steve Eblin
 1239 Idlewood Drive
 Asheboro, NC 27205




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 28 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Steve Halliday
 Cindy Allen
 536 Columbine Street
 Denver, CO 80206

 Steve Miller
 418 East Windsor Avenue
 Alexandria, VA 22301

 Steven Grant
 7 West 96th Street, 18A
 New York, NY 10025

 Steven Levine, Trustee
 Bette Levine,Trustee
 Steven and Bette Levine Trust
 305 Patel Place
 Palm Springs, CA 92264

 Steven M. Glazer Family IrrevocableTrust
 5301 Wisconsin Avenue NW
 Suite 740
 Washington, DC 20015

 Steven Toll
 1543 Brookhaven Drive
 Mc Lean, VA 22101

 Sunandan Mirchandani
 Anjali Malkani
 250 Alpine Trail
 Kingsport, TN 37663

 Susan Apgood
 Richard Apgood
 4527 Cheltenham Drive
 Bethesda, MD 20814

 Susan Wallner
 146 Sarazen Drive
 Moorestown, NJ 08057

 T2 Partners, LLC
 1153 South Monroe Street
 Arlington, VA 22204

 Tai Park
 10700 Mist Haven Terrace
 Rockville, MD 20852

List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1     Filed 08/03/20    Page 29 of 46


 In re:    Matchbox Food Group, LLC                                                             Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Tan, LLC
 11618 Twining Lane
 Potomac, MD 20854

 Terry Carterjulie Moore
 716 6th Street , NW
 Apt 1203
 Washington, DC 20001

 The Jeffrey G Weaver Revocable Trust
 11990 Market Street
 Unit 1311
 Reston, VA 20190

 Thomas Follain
 16780 Old Waterford Road
 Paeonian Springs, VA 20129

 Thomas Murphy
 Barbara Murphy
 2015 Grafton Street
 Alexandria, VA 22312

 Tom Davidson
 Linda Davidson
 8402 Brookwood Court
 Mc Lean, VA 22102

 Toral Desai
 Ravi Mohan
 4440 Willard Ave.
 Chevy Chase, MD 20815

 Umesh Marathe
 Katina Marathe
 677 Balbriggan Ct.
 Cincinnati, OH 45255

 Vikram Bhatia
 9923 Potomac Manors Dr.
 Potomac, MD 20854

 Vineet Dua
 3262 Eleanor's Garden Way
 Woodbine, MD 21797

 Vishal Desai
 150 Eecutive Center Dr., #223
 Greenville, SC 29615

List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                        Case 20-17250                  Doc 1      Filed 08/03/20              Page 30 of 46


 In re:    Matchbox Food Group, LLC                                                                      Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Vivek Sood
 11674 Foxspur Court
 Ellicott City, MD 21042

 William Byrnes
 577 Devils Lane
 Naples, FL 34103

 William Dvoranchik
 6251 Snowview Drive
 Park City, UT 84098

 William Graham
 18472 Perdido Bay Terrace
 Leesburg, VA 20176

 William M Becker Revocable Trust
 4829 Bending Lane NW
 Washington, DC 20007

 William Poirier
 Sue Poirier
 30 Pine Lane
 North Chatham, MA 02650

 William Reilly
 Jacqueline Reilly
 11392 HighBrook Court
 Sterling, VA 20165


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 3, 2020                                                         Signature /s/ Edwin A. Sheridan IV
                                                                                            Edwin A. Sheridan IV

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 23 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 20-17250                Doc 1    Filed 08/03/20       Page 31 of 46




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Matchbox Food Group, LLC                                                                   Case No.
                                                                                Debtor(s)              Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 3, 2020                                          /s/ Edwin A. Sheridan IV
                                                                     Edwin A. Sheridan IV/Member
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
               Case 20-17250   Doc 1   Filed 08/03/20   Page 32 of 46


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    ABL, LLC
    8808 Clifford Ave.
    Chevy Chase, MD 20815



    AIM Restaurant Holding, LLC
    Ronald Abramson
    1700 K St. NW, Ste. 300
    Washington, DC 20006-3807



    Alsco Alexandria
    725 South Pickett Street
    Alexandria, VA 22304



    Alsco Dallas FT Worth
    1340 East Berry Street
    Fort Worth, TX 76119



    Alsco Lanham
    4900 Philadelphia Way
    Lanham, MD 20706



    Alsco Pompano Beach
    2631 NW 17th Lane
    Pompano Beach, FL 33064



    Alsco Richmond
    1701 Touchstone Road
    Colonial Heights, VA 23834



    Amy Dickstein
    Barry Dickstein
    8934 Abbey Terrace
    Potomac, MD 20854



    Arnold Bros Forest Products
    201 North Beltline Road
    Irving, TX 75061
           Case 20-17250   Doc 1   Filed 08/03/20   Page 33 of 46



Ashtray, LLC
10110 Molecular Dr., Ste. 300
Rockville, MD 20850



Bram Levy
2303 14th St., NW, Apt. 901
Washington, DC 20009



Carbon's Golden Malted
PO Box 129
Concordville, PA 19331



Cathedral Commons Partners, LLC
Attn: Bozzuto Management
6406 Ivy Lane, Ste. 700
Greenbelt, MD 20770



Chef's Warehouse Mid-Atlantic
PO Box 30944
New York, NY 10087



Chesapeake - MBRK - SBA loan




Coastal Sunbelt Produce
PO Box 62860
Baltimore, MD 21264



Commerical Express HVAC, Inc
PO Box 76458
Baltimore, MD 21275



Concur Technologies Inc
62157 Collections Center Drive
Chicago, IL 60693
           Case 20-17250   Doc 1   Filed 08/03/20   Page 34 of 46



Congressional Plaza Associates
c/o Federal Realty
P.O. Box 8500-9320
Philadelphia, PA 19178-9320



Cozzini Bros
350 Howard Avenue
Des Plaines, IL 60018



CRS Plaza I, LC
c/o Rockcrest Group, LLC
14800 Conference Center Dr.
Suite 201
Chantilly, VA 20151



Cusano's Baking Company
5480 West Hillsboro Blvd
Coconut Creek, FL 33070



Cynthia A. Castillo Revocable Trust
400 Virginia Ave., SW
Washington, DC 20024



Dana Creative Concepts, Corp.
MItchell Herman
1536 Live Oak Dr.
Silver Spring, MD 20910



Daniel Neal
Heller Shapiro
8808 Clifford Ave.
Chevy Chase, MD 20815



Dave Normandin
62 Moore St.
Chelmsford, MA 01824
           Case 20-17250   Doc 1   Filed 08/03/20   Page 35 of 46



David Adelman
916 N. Alfred St.
Alexandria, VA 22314



Direct TV LLC
PO Box 410347
Charlotte, NC 28421



Diversey
25337 Network Place
Chicago, IL 60673



Dunbar Security Products
8525 Kelso Drive
Suite L
Baltimore, MD 21221



EagleBank
Attn: Scott S. Kinlaw
7815 Woodmont Ave.
Bethesda, MD 20814



Ecolab Pest
26252 Network Place
Chicago, IL 60673



Egg Cream, LLC
7830 Old Georgetown Rd.
Bethesda, MD 20814



Egg Cream, LLC
Attn: Kathleen A. McCallum
416 East-West Highway, Ste. 300
Bethesda, MD 20814



EMN Investment, LLC
Evan Novenstein
7811 Montrose Rd., Ste. 200
Potomac, MD 20854
           Case 20-17250   Doc 1   Filed 08/03/20   Page 36 of 46



Empire Baking Company
6440 North Central Expressway
Suite 508
Dallas, TX 75206



Eskridge LLC
Department #235615
P.O. Box 536856
Atlanta, GA 30353-6856



Fanaroff and Steppa, LLC
Steve Fanaroff
16021 Industrial Dr., Ste. 8
Gaithersburg, MD 20877



Farmer Bros
PO Box 732855
Dallas, TX 75373



Fashion Centre Mall, LLC
P.O. Box 402792
Atlanta, GA 30384-2792



Forum Hill Partners, LLC
Harvey Goodman
10110 Molecular Dr., Ste 300
Rockville, MD 20850



Frank Stopak
12290 Wilkins Ave.
Rockville, MD 20852



Freedom Fresh Produce
11001 NW 124th Street
Medley, FL 33178



Gary Siegel
10528 Democracy Blvd.
Potomac, MD 20854
           Case 20-17250    Doc 1   Filed 08/03/20   Page 37 of 46



Glen Heitmann
12290 Wilkins Ave.
Rockville, MD 20852



Gordon & Simmons LLC
1050 Key Parkway
Suite 101
Frederick, MD 21702



Halperns Steak & Seafood
4381 Beech Haven Trail SE
Atlanta, GA 30339



Hardie's Dallas
PO Box 671554
Dallas, TX 75267



Howie Bierman
6003 Executive Blvd., #101
Rockville, MD 20852



Investors Warren Street LLP




Jake Geesing
6003 Executive Blvd., #101
Rockville, MD 20852



Jeffrey G. Weaver Revocable Trust
Jeffrey Weaver
11990 Market Street, #1311
Reston, VA 20190



Jeffrey Sabloff
3045 Normanstone Terr., NW
Washington, DC 20008
           Case 20-17250    Doc 1   Filed 08/03/20   Page 38 of 46



Jemal's Jackson, LLC
c/o Jemal Belmont, LP
P.O. Box 825693
Philadelphia, PA 19182-3628



JEMM Ventures, LLC
Margolius Philip
7910 Woodmont Ave., #1165
Bethesda, MD 20814



Joan Frye
11148 Montclair Ct.
Hodges, SC 29695



John DePaola
2511 Coxshire Lane
Davidsonville, MD 21035



Kay B. Weaver Revocable Trust
Kay B. Weaver
11990 Market Street, #1311
Reston, VA 20190



Ken Mallick
26451 Mullinix MIll Rd.
Mount Airy, MD 21771



Ken Malm
8603 Country Club Dr.
Bethesda, MD 20814



King Jerome LLC
430 Park Avenue, Ste. 505
New York, NY 10022



KLD-HMG, Ltd.
Harvey Goodman
10110 Molecular Dr., Ste. 740
Rockville, MD 20850
           Case 20-17250   Doc 1   Filed 08/03/20   Page 39 of 46



Laurence Bensignor
Fern Bensignor
8900 Falls Chapel Way
Potomac, MD 20854



Leonard A. Greenberg
Linda K. Greenberg
4901 Fairmont Ave., Ste. 200
Bethesda, MD 20814



Lionel Pashkoff
11308 Hidden Hollow Ct.
Potomac, MD 20854



Lyon Bakery
PO Box 1360
Hyattsville, MD 20785



Mall at Potomac Mills, LLC
P.O. Box 277866
Atlanta, GA 30384-7866



Manor Hill Farm LLC
4411 Manor Lane
Ellicott City, MD 21042



Mark Rabin
Barbara Rabin
4416 East West Hwy, 4th Floor
Bethesda, MD 20814



Marshall Cannon
12290 Wilkins Ave.
Rockville, MD 20852



Michelle S. Lee
915 Georgetown Ridge Ct.
Mc Lean, VA 22102
           Case 20-17250   Doc 1   Filed 08/03/20   Page 40 of 46



Michelle S. Lee 2007 Irrrevocable Trust
FBO Allison M. Chou
915 Georgetown Ridge Ct.
Mc Lean, VA 22102



Michelle S. Lee 2007 Irrrevocable Trust
FBO Courtney T. Chou
915 Georgetown Ridge Ct.
Mc Lean, VA 22102



Michelle S. Lee 2007 Irrrevocable Trust
FBOKristen N. Chou
915 Georgetown Ridge Ct.
Mc Lean, VA 22102



Midwood Management Corp.
430 Park Avenue, 2nd Floor
New York, NY 10022



MWD 3MFB, LLC
Howard Hughes SDS-12-3083
P.O. Box 86
Minneapolis, MN 55486-2980



Office Depot
PO Box 1413
Charlotte, NC 28201



One Loudoun Downtown, LLC
c/o Miller & Smith
P.O. Box 65057
Baltimore, MD 21264-5057



Peterson Management
PO Box 75383
Charlotte, NC 28275
           Case 20-17250   Doc 1   Filed 08/03/20   Page 41 of 46



PFA-C Silver Spring, LC
Peterson Management
P.O. Box 75383
Charlotte, NC 28275



Philip Urofsky
Meliss Urofsky
4710 Glenbrook Parkway
Bethesda, MD 20814



Potomac Investment Trust
Ron Paul
7830 Old Georgetown Rd.
Bethesda, MD 20814



Presto Pest Control
PO Box 795
Sellersville, PA 18960



Pro Fish
1900 Fenwick Street NE
Washington, DC 20002



RDP Management, Inc.
4416 East West Hwy., Ste. 300
Bethesda, MD 20814



Repair 24 LLC
8532 Virginia Meadows Drive
Manassas, VA 20109



Restaurants Technologies
12962 Collections Center Drive
Chicago, IL 60693



Reston Town Center, LLC
P.O. Box 3557
Boston, MA 02241-3557
           Case 20-17250   Doc 1   Filed 08/03/20   Page 42 of 46



Richard D. Calder, Jr.
5700 Mohican Rd.
Bethesda, MD 20816



Robert P. Pincus
Roxanne E. Little
3303 Water St., NW, 4-A
Washington, DC 20008



RPAI US Management LLC
13068 Collection Center Dr.
Chicago, IL 60693-1300



Sandra Kaye
Laney Oxman
P.O. Box 323
Berkeley Springs, WV 25411



Sanjay Goel Revocable Living Trust
Sonny Goel
11819 Shepards Xing
Clarksville, MD 21029



Sawgrass Mills Phase IV, LLC
P.O. Box 403539
Atlanta, GA 30384-3539



Schnader Harrison Segal & Lewis, LLP
1600 Market Street, Suite 1600
Philadelphia, PA 19103



Seyfarth Shaw LLP
3807 Collections Center Drive
Chicago, IL 60693



Sheldon Shapiro
2001 N. Ocean Blvd., S-1606
Fort Lauderdale, FL 33305
          Case 20-17250   Doc 1   Filed 08/03/20   Page 43 of 46



Sheldon Stewart
3010 Westhurst Ct.
Oakton, VA 22124



Short Pump Town Center
P.O. Box 72054
Cleveland, OH 44192-0054



Sivan Columbia, LLC
151 Haven Ave.
Port Washington, NY 11050



SLS Real Estate Associates
Steve Schram
1742 N St., NW
Washington, DC 20036



Stephen Ellick
Deborah Ellick
7405 Glenbrook Rd.
Bethesda, MD 20814



Steven M. Glazer Family Irrevocable Trus
Steve Glazer
5301 Wisconsin Ave., NW
Suite 740
Washington, DC 20015



Street Retail Bethesda Row Shops WW2
Lockbox #9320
P.O. Box 8500
Philadelphia, PA 19178-9320



Sysco Baltimore
24500 Highway 290
Cypress, TX 77429
           Case 20-17250   Doc 1   Filed 08/03/20   Page 44 of 46



Sysco North Texas
800 Trinity Drive
Lewisville, TX 75056



Sysco South Florida
12500 Sysco Way
Medley, FL 33178



TAN, LLC
Gary Bortnick
11618 Twining Lane
Potomac, MD 20854



The Landsburgh Apartments
425 8th St., NW
Attn: Leasing Office
Washington, DC 20004



Thompson Hospitality
Attn: Ali Azima
1741 Business Center Dr., Ste. 200
Reston, VA 20190



TriMark Adams-Burch, Inc.
1901 Stanford Ct.
Hyattsville, MD 20785



Tripleseat Software
300 Baker Avenue
Suite 205
Concord, MA 01742



Tuna, LLC
80100 Cessna Dr.
Gaithersburg, MD 20879
           Case 20-17250   Doc 1   Filed 08/03/20   Page 45 of 46



Urban Alarm
5614 Connecticut Avenue
#306
Washington, DC 20015



Valley Proteins
PO Box 643393
Cincinnati, OH 45264



Viyas Sundaram
1015 33rd St. NW, Unit 812
Washington, DC 20017



Walnut Hill Phase I
7859 Walnut Hill Lane, Ste. 300
Dallas, TX 75230



Washington Gas
PO Box 37747
Philadelphia, PA 19101



Waste Management of Maryland
P.O. Box 13648
Philadelphia, PA 19101-3648
                                        Case 20-17250                Doc 1      Filed 08/03/20    Page 46 of 46




                                                               United States Bankruptcy Court
                                                                        District of Maryland
 In re      Matchbox Food Group, LLC                                                                    Case No.
                                                                                  Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Matchbox Food Group, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 BDW Investments, LLC
 c/o Pathstone Family
 P.O. Box 52047
 Atlanta, GA 30355
 Capital E Holdings, LP
 750 9th Street, NW, #550
 Washington, DC 20001




    None [Check if applicable]




 August 3, 2020                                                      /s/ Janet M. Nesse, Esq,.
 Date                                                                Janet M. Nesse, Esq,.
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Matchbox Food Group, LLC
                                                                     McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                                                     6411 Ivy Lane, Ste. 200
                                                                     Greenbelt, MD 20770
                                                                     (301) 441-2420 Fax:(301) 982-9450
                                                                     jnesse@mhlawyers.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
